Title: [Diary entry: 3 April 1760]
From: Washington, George
To: 

Thursday April 3d. Sowd 17½ Drills of Trefoil Seed in the ground adjoining the Garden, numbering from the side next the

Stable (or Work Shop) the residue of them viz. 4 was sowd with Lucerne Seed—both done with design to see how these Seeds answer in that Ground. Sowd my Fallow Field in Oats to day, and harrowed them in viz. 10½ Bushels. Got done about three Oclock. Cook Jack after laying of the Lands in this Field went to plowing in the 12 Acre Field where they were Yesterday as did the other plow abt. 5 oclock after Pointing. Got several Composts and laid them to dry in order to mix with the Earth brot. from the Field below to try their several Virtues. Wind blew very fresh from South. Clouds often appeard, and sometimes threatned the near approach of Rain but a clear setting Sun seemd denoted the Contrary.